Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed on 8/3/2021 has been considered by the Examiner.  Applicant amended Claims 1 and 8, cancelled Claims 9-20, and added Claims 21-32 in the Claims filed 8/3/2021 with the RCE.    
	Status of the Claims:  Claims 9-20 are cancelled and Claims 1, 8, 21-25, 28-29, and 32 are amended below via Examiner’s Amendments.  Claims 1-8 and 21-32 with Examiner’s amendments are allowed as indicated below.  
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Samuel Gee on 9/3/2021.  
The Examiner’s amendments are as follows: 
Proposed Examiner Amendment
1.	(Currently Amended) A system for dynamic termination zone detection for inventory management, the system comprising: 
a memory; 
at least one processor communicatively coupled to the memory; 
a plurality of radio frequency identification (RFID) tag readers within an item selection area generating RFID tag data associated with a plurality of stationary RFID tags; 
a tag management component, implemented on the at least one processor, identifies the plurality 
a zone detection component, implemented on the at least one processor, that: 
triangulates the RFID tag data received from three or more of the plurality of RFID tag readers, 
calculates coordinates of the plurality of stationary RFID tags using the triangulated RFID data received from the three or more of the plurality of RFID tag readers, 
analyzes item data associated with a plurality of items corresponding to the plurality of stationary RFID tags and location data associated with the three-dimensional space using a set of per-item criteria, the set of per-item criteria comprising a per-item minimum threshold number of items per unit of the three-dimensional space and a minimum threshold stationary time-period, wherein the location data includes the coordinates of the plurality of stationary RFID tags, 
identifies the plurality of stationary RFID tags as detached RFID tags from the plurality of items using the analysis of the item data, and 
determines the three-dimensional space is a termination zone based on the identification of the plurality of stationary RFID tags as detached RFID tags and a determination that the three-dimensional space is insufficient to accommodate the plurality of items based on item dimensions and dimensions of the three-dimensional space; and 
an inventory manager component, implemented on the at least one processor, that removes the plurality of items from a perpetual inventory (PI) associated with the item selection area based on the three-dimensional space qualifying as the termination zone. 

2.	(Previously Presented) The system of claim 1, further comprising:
a set of image capture devices associated with the three-dimensional space within the item selection area generating image data associated with the plurality of stationary RFID tags;
a verification component, implemented on the at least one processor, that verifies the termination zone based on an analysis of the image data using item recognition analytics indicating an absence of the plurality of items within the three-dimensional space; and
the inventory manager component, implemented on the at least one processor, that updates the PI to add at least one item to the PI on condition the at least one item is identified as physically present within the three-dimensional space based on the analysis of the image data.

3.	(Previously Presented) The system of claim 1, further comprising:
a notification component, implemented on the at least one processor, that sends a notification to a 
a verification component, implemented on the at least one processor, that analyzes a user response received from a user device associated with the user to verify whether the at least one item in the plurality of items is physically present within the three-dimensional space, wherein the verification component verifies the three-dimensional space as the termination zone on condition a confirmation of an absence of the at least one item within the three-dimensional space is received from the user device, wherein the termination zone is an area identified as accumulating the detached RFID tags from the plurality of items; and
the inventory manager component, implemented on the at least one processor, that updates the PI to add the at least one item to the PI on condition the response received from the user device confirms the presence of the at least one item within the three-dimensional space.

4.	(Original) The system of claim 1, further comprising:
a set of point-of-sale (POS) devices generated transaction data associated with at least one item in the plurality of items;
a verification component, implemented on the at least one processor, that analyzes the transaction data to determine whether the at least one item in the plurality of items is associated with a transaction after removal of the item from the PI; and
the zone detection component, implemented on the at least one processor, that re-designates the three-dimensional space as a non-termination zone, wherein the plurality of items not associated with at least one transaction is added back to the PI.

5.	(Original) The system of claim 1, further comprising:
a set of scanner devices generating scan data identifying at least one item physically present within the item selection area; and
the zone detection component, implemented on the at least one processor, that re-designates the three-dimensional space as a non-termination zone on condition the at least one item physically present within the item selection area is an item in the termination zone.

6.	(Original) The system of claim 1, further comprising:
a machine learning component, implemented on the at least one processor, that analyzes feedback, transaction data, and item scan data using pattern recognition to update the set of per-item criteria in real-time.

7.	(Original) The system of claim 1, wherein the set of per-item criteria further comprises at least one of a rate of item accumulation within the three-dimensional space, removal frequency for a set of RFID tags within the three-dimensional space, a minimum amount of space to accommodate a single item, or a maximum item concentration for a predetermined amount of space.

8.	(Currently Amended) The system of claim 1, further comprising:
an analysis component, implemented on the at least one processor, that analyzes the item data, including the item dimensions, associated with each item in the plurality of items to determine whether the plurality of items fit within the three-dimensional space


9-20.	(Canceled). 

21.	(Currently Amended) A method for dynamic termination zone detection for inventory management, the method comprising: 
identifying, by a tag management component implemented on at least one processor, a plurality of stationary radio frequency identification (RFID) tags located within a three-dimensional space outside an item display area based on an analysis of RFID tag data generated by a plurality of RFID tag readers, the plurality of RFID tag readers within an item selection area generating RFID tag data associated with the
triangulating, by a zone detection component implemented on the at least one processor, the RFID tag data received from three or more of the plurality of RFID tag readers; 
calculating, by the zone detection component implemented on the at least one processor, coordinates of the plurality of stationary RFID tags using the triangulated RFID data received from the three or more of the plurality of RFID tag readers; 
analyzing, by the zone detection component implemented on the at least one processor, item data associated with a plurality of items corresponding to the plurality of stationary RFID tags and location data associated with the three-dimensional space using a set of per-item criteria, the set of per-item criteria comprising a per-item minimum threshold number of items per unit of the three-dimensional space and a minimum threshold stationary time-period, wherein the location data includes the coordinates of the stationary RFID tags; 
, by the zone detection component implemented on the at least one processor, the plurality of stationary RFID tags as detached RFID tags from the plurality of items using the item data analysis; 
determining, by the zone detection component implemented on the at least one processor, and based on the identification of the plurality of stationary RFID tags as detached RFID tags and a determination that the three dimensional space is insufficient to accommodate the plurality of items based on item dimensions and dimensions of the three-dimensional space, the three-dimensional space is a termination zone; 
removing, by an inventory manager component implemented on the at least one processor, and based on the three-dimensional space qualifying as the termination zone, the plurality of items from a perpetual inventory (PI) associated with the item selection area. 

22.	(Currently Amended) The method of claim 21, further comprising: 
generating, by a set of image capture devices, image data associated with the plurality of stationary RFID tags; 
verifying, by a verification component implemented on the at least one processor, the termination zone based on an analysis of the image data using item recognition analytics indicating an absence of the plurality of items within the three-dimensional space; and 
updating, by the inventory manager component implemented on the at least one processor, the PI to add at least one item to the PI on condition the at least one item is identified as physically present within the three-dimensional space based on the analysis of the image data. 

23.	(Currently Amended) The method of claim 21, further comprising: 
sending, by a notification component implemented on the at least one processor, a notification to a user to visually inspect the three-dimensional space for a presence of at least one item in the plurality of items within the three-dimensional space; 
analyzing, by a verification component implemented on the at least one processor, a user response received from a user device associated with the user to verify whether the at least one item in the plurality of items is physically present within the three-dimensional space, wherein the three-dimensional space is verified as the termination zone on condition a confirmation of an absence of the at least one item within the three-dimensional space is received from the user device, wherein the termination zone is an area identified as accumulating the detached RFID tags from the plurality of items; and 
updating, by the inventory manager component implemented on the at least one processor, the PI to add the at least one item to the PI on condition the response received from the user device confirms the presence of the at least one item within the three-dimensional space. 

24.	(Currently Amended) The method of claim 21, further comprising: 
generating, by a set of point-of-sale (POS) devices, transaction data associated with at least one item in the plurality of items; 
analyzing, by a verification component implemented on the at least one processor, the transaction data to determine whether the at least one item in the plurality of items is associated with a transaction after removal of the item from the PI; and 
re-designating, by the zone detection component implemented on the at least one processor, the three-dimensional space as a non-termination zone, wherein the plurality of items not associated with at least one transaction is added back to the PI. 

25.	(Currently Amended) The method of claim 21, further comprising: 
generating, by a set of scanner devices, scan data identifying at least one item physically present within the item selection area; and 
re-designating, by the zone detection component implemented on the at least one processor, the three-dimensional space as a non-termination zone on condition the at least one item physically present within the item selection area is an item in the termination zone. 

26.	(Previously Presented) The method of claim 21, further comprising: 
analyzing, by a machine learning component, feedback, transaction data, and item scan data using pattern recognition to update the set of per-item criteria in real-time. 

27.	(Previously Presented) The method of claim 21, wherein the set of per-item criteria further comprises at least one of a rate of item accumulation within the three-dimensional space, removal frequency for a set of RFID tags within the three-dimensional space, a minimum amount of space to accommodate a single item, or a maximum item concentration for a predetermined amount of space. 

28.	(Currently Amended) The method of claim 21, further comprising: 
analyzing, by an analysis component implemented on the at least one processor, the item data, including the item dimensions, associated with each item in the plurality of items to determine whether the plurality of items fit within the three-dimensional space


29.	(Currently Amended) A computing device for dynamic termination zone detection for inventory management, the computing device comprising: 
a memory;
at least one processor communicatively coupled to the memory; 
a tag management component, implemented on the at least one processor, that identifies a plurality of stationary radio frequency identification (RFID) tags located within a three-dimensional space outside an item display area based on an analysis of RFID tag data generated by a plurality of RFID tag readers, the plurality of RFID tag readers within an item selection area generating RFID tag data associated with the plurality of stationary RFID tags; 
a zone detection component, implemented on the at least one processor, that: 
triangulates the RFID tag data received from three or more of the plurality of RFID tag readers, 
calculates coordinates of the plurality of stationary RFID tags using the triangulated RFID data received from the three or more of the plurality of RFID tag readers,
analyzes item data associated with a plurality of items corresponding to the plurality of stationary RFID tags and location data associated with the three-dimensional space using a set of per-item criteria, the set of per-item criteria comprising a per-item minimum threshold number of items per unit of the three-dimensional space and a minimum threshold stationary time-period, wherein the location data includes the coordinates of the plurality of stationary RFID tags,
identifies the plurality of stationary RFID tags as detached RFID tags from the plurality of items using the analysis of the item data, and 
determines the three-dimensional space is a termination zone based on the identification of the plurality of stationary RFID tags as detached RFID tags and a determination that the three-dimensional space is insufficient to accommodate the plurality of items based on item dimensions and dimensions of the three-dimensional space; and
an inventory manager component, implemented on the at least one processor, that removes the plurality of items from a perpetual inventory (PI) associated with the item selection area based on the three-dimensional space qualifying as the termination zone. 

30.	(Previously Presented) The computing device of claim 29, further comprising:
a notification component, implemented on the at least one processor, that sends a notification to a user to visually inspect the three-dimensional space for a presence of at least one item in the plurality of items within the three-dimensional space;

the inventory manager component, implemented on the at least one processor, that updates the PI to add the at least one item to the PI on condition the response received from the user device confirms the presence of the at least one item within the three-dimensional space.

31.	(Previously Presented) The computing device of claim 29, further comprising: 
a machine learning component, implemented on the at least one processor, that analyzes feedback, transaction data, and item scan data using pattern recognition to update the set of per-item criteria in real-time.

32.	(Currently Amended) The computing device of claim 29, further comprising: 
an analysis component, implemented on the at least one processor, that analyzes the item data, including the item dimensions, associated with each item in the plurality of items to determine whether the plurality of items fit within the three-dimensional space



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest cited prior art, Kangas (U.S. Patent Application Publication No. 20080001747), teaches an inventory monitoring system for determining removal of items from various zones.  Specifically, Kangas teaches RFID tags and readers for determining when an item is removed from a protected area.  Further, Kangas teaches that the system collects item information for making stolen item determinations and that when an item is detected outside of a protected area then a timer is set to 
Jain et al. (U.S. Patent Application Publication No. 20150269818) teach an inventory system using RFID tracking to determine the state of the system’s inventory.  Jain et al. teach identifying that RFID tags have been detached from items and determining that the item has been removed from a monitored environment based on an item tag being detached from a corresponding item.  Jain et al. further teach that the identification of detached tag(s) prompts the system to order a store associate to take action in the monitored environment.  Additionally, Jain et al. disclose the need to maintain accuracy in updating inventory.  
However, Kangas and Jain et al. neither separately or in combination explicitly disclose “determines the three-dimensional space is a termination zone based on the identification of the plurality of stationary RFID tags as detached RFID tags and a determination that the three-dimensional space is insufficient to accommodate the plurality of items based on item dimensions and dimensions of the three-dimensional space” in the context of the application.  Examiner has performed an updated search and is unaware of closer cited art to disclose this limitation.  The closest cited prior art document “Rollcall” (attached) discusses monitoring inventory spaces using RFID technologies but fails to explicitly disclose Applicant’s claims.  Accordingly, Examiner submits that Claims 1-8 and 21-32 with Examiner’s amendments are allowable over the prior art.  
Examiner previously rejected the claims under 35 USC 101.  In an Applicant-Initiated interview with Examiner (see interview summary filed 6/1/2021), Applicant argued that there was an unconventional implementation of RFID data collection and use in determining geographical coordinates and zones in identifying termination zones.  Examiner suggested amending the claims to include the “triangulates” and “calculates” limitations in the independent claims in order to reflect the unconventional nature of the invention.  Applicant agreed and entered these amendments in the RCE filed 8/3/2021.  Examiner further amended the method claims to reflect the structure of the system and medium claims via Examiner’s Amendments (above) to demonstrate the unconventional arrangement of elements .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627